The opinion of the court was delivered by
Garrison, J.
This was an action for rent brought in the District Court. The question in the case was whether the holding over of the prosecutor after a term of years created a tenancy from year to year. It did* create such a tenancy if the landlord consented to the continued occupancy of his property. Decker v. Adams, 7 Halst. 99; Stanley v. Horner, 4 Zab. 511; London v. Barr, 18 Vroom 113; Poole v. Engelke, 32 Id. 124.
Whether the landlord had thus consented was a question of fact that might be proved directly or by legitimate inferences from the words or conduct of the parties. Moore v. Moore, 12 Vroom 515.
The return to this certiorari shows that the District Court, before whom the cause was tried without a jury, found “that *492the prosecutor was a holdover tenant.” This finding necessarily implies that the consent of the landlord to the continued occupation of the premises had been established to the satisfaction of the court. If there was testimony before the District Court capable of supporting such an inference, the return to this writ establishes the tenancy in this court and the judgment of the court below for the amount of rent due will not be disturbed. There was such testimony before the District Court. The judgment for the plaintiff is therefore affirmed, with costs.